Citation Nr: 1614960	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).   

The Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of his in-service noise exposure, specifically noise from jet aircraft and machine guns.  The Form DD-214 lists the Veteran's military occupational specialty as ordinance mechanic.  In a May 2011 opinion, a VA audiologist opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of military noise exposure.  The audiologist reasoned that the Veteran had a significant history of military and civilian noise exposure and that the reliability of his induction audiogram was questionable as the given thresholds were in the negative numbers and that such raised the possibility of calibration issues.  However, it does not appear that the audiologist properly considered the fact that service department audiometric readings prior to October 31, 1967, need to be converted from American Standards Association (ASA) units to International Standard Organization (ISO).  As this opinion appears to fail to accurately take into account the conversion from ASA to ISO standards in the Veteran's March 1964 entrance audiogram, it was based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, the Veteran disputes that he had post-service noise exposure.  Therefore, an addendum opinion is required to adjudicate the claims.

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file, to include a copy of this remand, to the May 2011 VA examiner for an addendum opinion.  If the examiner who drafted the May 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.

After examining the Veteran, the examiner is asked to respond to the following:

(A) With respect to any diagnosed bilateral hearing and tinnitus, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current disability is related to noise exposure during active duty service, specifically exposure to machine guns and aircraft engines.

(B) The examiner should also offer an opinion as to whether the Veteran had bilateral hearing loss and/or tinnitus within one year of his April 1968 service discharge (i.e., by April 1969) and if so, describe the manifestations.

In offering such opinion, the examiner should consider the need to convert ASA to ISO units in service department audiometric readings prior to October 31, 1967 as well as the Veteran's statements regarding the incurrence of his bilateral hearing loss and tinnitus.  The examiner should provide a complete rationale for all opinions and conclusions reached.

2.  After completing the above actions, the Veteran's claims should be readjudicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

